     Case 1:20-cv-00783-DAD-BAM Document 6 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REFUGIO CARRILLO,                                No. 1:20-cv-00783-NONE-BAM
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS
13           v.                                        ACTION AS DUPLICATIVE
14    HOPE L. SWANN, et al.,                           (Doc. Nos. 1, 4)
15                       Defendants.
16

17

18          Plaintiff Refugio Carrillo (“Plaintiff”), proceeding pro se and in forma pauperis, filed this

19   civil action on June 5, 2020. (Doc. No. 1).

20          On June 29, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that this action be dismissed as duplicative of Carrillo v. Department of Justice, et

22   al., No. 1:20-cv-00762-AWI-SAB. (Doc. No. 4.) Those findings and recommendations were

23   served on plaintiff and contained notice that any objections thereto were to be filed within

24   fourteen days. (Id. at p. 4.) Plaintiff filed timely objections and a proposed amended complaint

25   on July 13, 2020. (Doc. No. 5.)

26          Plaintiff’s objections do not call into question the magistrate judge’s conclusion that this

27   action is duplicative of Carrillo v. v. Department of Justice, et al., No. 1:20-cv-00762-AWI-SAB.

28   Instead, plaintiff objects only because he was not granted leave to amend his complaint and, in
                                                       1
     Case 1:20-cv-00783-DAD-BAM Document 6 Filed 08/31/20 Page 2 of 2

 1   conjunction with his objection, has submitted a proposed amended complaint. A review of the

 2   proposed amended complaint likewise does not call into question the magistrate judge’s

 3   conclusion and recommendation that this action should be dismissed as duplicative of Carrillo v.

 4   Department of Justice, et al., No. 1:20-cv-00762-AWI-SAB. The proposed amended complaint

 5   names the same defendants, asserts the same claims for violation of due process, the Ninth

 6   Amendment and Fourteenth Amendment, and includes attachments alleging the same conduct as

 7   the earlier filed action.

 8           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

10   objections, the court finds the findings and recommendations to be supported by the record and

11   by proper analysis.

12           Accordingly, IT IS HEREBY ORDERED:

13                1. The findings and recommendations issued on June 29, 2020 (Doc. No. 4) are

14                   ADOPTED IN FULL;

15                2. This action is dismissed as duplicative of Carrillo v. Department of Justice, et al.,

16                   No. 1:20-cv-00762-AWI-SAB; and

17                3. The Clerk of the Court is directed to assign a district judge to this matter for the

18                   purposes of closure and then to close this case.

19   IT IS SO ORDERED.
20
         Dated:     August 31, 2020
21                                                        UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                         2
